Citation Nr: 1514940	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-31 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1947 to August 1975.  The Veteran died in May 2003.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this claim has been subsequently transferred to the RO in Manila, the Republic of the Philippines.  

The Appellant's claim for service connection for the cause of the Veteran's death was originally denied in an unappealed September 2004 rating decision and the denial was continued in rating decisions in May 2006 and October 2007.  New and material evidence would ordinarily be required to reopen this claim. 38 U.S.C.A. § 5108 (West 2002).  However, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH, 32 F.Supp 2d 1175 (N.D. Cal. 1999).  Accordingly, the Board will adjudicate the claim on a de novo basis without requiring new and material evidence to reopen.

The Appellant has repeatedly asserted CUE claims in her statements in support of her claim for service connection for the cause of the Veteran's death.  The RO specifically addressed the Appellant's CUE claim in a March 2010 rating decision.  The RO found that no revision was necessary.  Since that time, the Appellant raises the issue of CUE to the February 2012 rating decision in a September 2012 statement.  However, as noted above the present appeal stems from this rating decision.  An RO decision that is appealed to the Board is not final, but, rather, is considered to have been subsumed by the Board decision, which is the final decision.  In other words, the February 2012 rating decision is not yet final.  No claim of CUE is authorized by law except as to an RO decision which is final and binding. 38 C.F.R. §§ 3.105(a), 20.1104; see Duran v. Brown, 7 Vet. App. 216 (1994).  Accordingly, there is no claim to be referred at the present time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died on May [redacted], 2003.  The death certificate shows that he died due to cardiogenic shock, caused by subendocardial myocardial infraction and coronary artery disease.  

2.  At the time of the Veteran's death, he was not service connected for any disability.  

3.  The evidence does not demonstrate that the Veteran's death is otherwise related to any incident or event in active service.  


CONCLUSION OF LAW

The Veteran's death was not due to a disability incurred or aggravated in-service, or due to a disability which may be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 


The Appellant has asserted that the Veteran's death should be service connected due to exposure to exposure to herbicides in service.  Specifically, she claims that his ship, the USS Hornet, entered the inland waterways of Vietnam.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Further, where there is an assertion of entitlement to service connection from a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's diagnosed heart disability is listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology apply in this case.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Presumptive Service Connection 

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  "Service in the Republic of Vietnam" includes service in the waters offshore ("brown water") and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease [including but not limited to acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina], all chronic B-cell leukemias (including but not limited to hairy cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.

The Board notes that while this appeal was pending, a revision was made to the regulations governing presumptive service connection for herbicide-exposed veterans.  Effective August 31, 2010, VA published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptive service connection for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). 75 Fed. Reg. 53,202 (August 31, 2010).  The notice of final rulemaking states clearly that diseases that do not result in oxygen deficiency in the muscles of the heart such as peripheral arterial disease are not included in the definition of ischemic heart disease.  Id., at 53,204; see also 38 C.F.R. § 3.309(e), Note 3 (2014).  Similarly, the rulemaking indicates that only those conditions directly affecting the oxygen supply in the muscles of the heart are covered by the presumption.  Id. 

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Science (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

The Secretary has reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  Based on the NAS committee report, Veterans and Agent Orange: Update 2008, the Secretary added additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  Additional amendments have been enacted and public notices provided based on Veterans and Agent Orange: Update 2010.  See 75 Fed. Reg. 81,332 (Dec. 27, 2010); 77 Fed. Reg. 47,924 (Aug. 10, 2012); 78 Fed. Reg. 54,763 (Sept. 6, 2013).

A request for information from the VA states that Veteran served aboard the USS Hornet, which was located in the official waters off the coast of Vietnam from October 11, 1965 to November 1, 1965 and from November 16, 1965 to November 25, 1965.  However, the record provides no conclusive proof of the Veteran's in-country service or "brown water" service.  

Although the Appellant has argued that the Veteran served in the inland water ways of the Vietnam, the Board notes that the Hornet is not listed as a vessel associated with exposure to herbicide agents, including by traveling in inland waterways, or "brown water."  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated January 2014) and http://www.publichealth.va.gov/exposures/agentorange/index.asp; M21-1MR, Part IV, Subpart ii, 1.H.28.h.  Additionally, as to what constitutes inland waters, VA's Adjudication Procedures Manual Rewrite (M21-1MR) explains that "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Rahn Bay, along the RVN coast does not constitute inland waterway service or qualify as docking and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  VA Adjudication Procedures Manual Rewrite (M21-1MR), Part IV, Subpart ii, 1.H.28.h; see also VAOPGCPREC 27-97.  Similarly, while the Appellant noted that the Veteran received hostile fire pay for combat support operations in a hostile fire area in Vietnam while he was stationed aboard the USS Hornet for the months of October and November 1965, evidence of such service alone does not establish that he had service in Vietnam.  Rather, all this information establishes is that the Veteran was aboard a ship while it participated in the Vietnam effort.

The Appellant further argued that the Veteran had service in Korea and pointed to the Veteran's Form DD214 that checked "yes" to whether the Veteran had Indochina or Korean service.  A Veteran who, during active military, naval or air service, served in a unit that the Department of Defense has determined operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during the period from April 1, 1968 until August 31, 1971, and has a disease listed at 38 C.F.R. § 3.309(e) , shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iv).  Section 3.307(a)(6)(iv), which addresses service in Korea, requires that the Veteran served in a unit that the Department of Defense has determined to have operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  While the Veteran clearly had some service in Indochina or Korea, there is no evidence confirming service among the DMZ required to concede exposure to herbicides.  

Based upon the evidence of record that the Veteran did not serve either in-country during the Vietnam War or on the "brown waters" of Vietnam, the Veteran's claim for service connection on a presumptive basis must be denied.  38 C.F.R. 3.309(e).  The preponderance of the evidence does not support presumptive service connection for the cause of the Veteran's death due to exposure to herbicides and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).  

Direct Service Connection

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will now turn to address the entitlement to service connection is warranted on a direct service connection basis. 

The Veteran died of cardiogenic shock, caused by subendocardial myocardial infraction and coronary artery disease.  The Veteran was not service connected for any disability during his lifetime.  In the present case, the Veteran's coronary artery disease is considered a "chronic" within the meaning of 38 U.S.C.A. § 1101.  In the event that service connection is not warranted as a chronic disease, service connection may also be awarded on a direct basis.

Due to the fact that there is an established medical diagnosis of coronary artery disease, the first element of service connection has been met.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the inservice disease or injury.  

The evidence of record does not establish that the Veteran's coronary artery disease was "chronic" during the Veteran's active service.  There is no evidence of complaints or treatment of a heart disability in service.  In fact, examinations in January 1951, October 1956, August 1962 July 1968 Apri l1972 January 1975 describe the heart and vascular systems as normal.  While a July 1968 EKG was abnormal, the Veteran was referred for further consultation and during that cardiovascular evaluation the Veteran denied any symptoms and the Master's test was noted to be normal.  The Veteran's report of medical examination completed upon separation in August 1975 evaluates the Veteran as clinically normal.  Certain chronic diseases, including coronary artery disease, may be presumed to have occurred in service if manifested to a degree of 10 percent within one year of service discharge.  38 C.F.R. §§ 3.307, 3.309(a).  However, the presumption of service connection does not apply in this case because, as noted above, the Veteran was discharged in 1975, and there is no evidence of record showing that the Veteran was diagnosed with coronary artery disease within a year from service separation.  Service connection is not warranted on a presumptive basis.  Id.

The Appellant has repeatedly stated that she believes the Veteran's death is due to his active service during the Vietnam War, and she sincerely believes that he had active service in the "brown waters" of Vietnam.  However, there is no evidence of record to support this contention.  As stated above, service connection based on the presumption of herbicide exposure is not warranted.  The Appellant has not identified any particular event, injury or disease to which his coronary artery disease may be related to his active service.  She has not offered competent lay evidence, by report of lay observable symptoms, by report of a contemporaneous medical diagnosis, or by describing symptoms supported by a later medical diagnosis.  See Jandreau, 492 F.3d at 1377.  The Appellant's proffered statements do not identify any basis on which a lay witness could be competent to relate the Veteran's coronary artery disease to any incident of service.  The normal clinical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment is probative evidence against the claim for direct service connection.  The Board finds that the Veteran's coronary artery disease is not related to service.  Service connection on a direct basis is not warranted.  38 C.F.R. § 3.303(d).  

In light of the foregoing, the Board concludes that service connection is not warranted for coronary artery disease on the bases of the herbicide exposure presumption, chronicity, continuity of symptomatology, compensable manifestations within one year of separation from service, or nexus to some incident of service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for coronary artery disease and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107.

Duty to Notify and Assist   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board finds the requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In this case, the VCAA duty to notify was satisfied by way of the March 2010 and February 2012 letters.  The March 2010 letter advised the Appellant that the Veteran was not service-connected for any disabilities during his lifetime.  This letter also provided specific information needed to substantiate the claim, including requesting final hospital summaries, evidence the Veteran was exposed to service or otherwise served in-country in Vietnam and evidence documenting the diagnosis and earliest symptoms of coronary artery disease.    The February 2012 letter further provided explanations of the evidence and information required to substantiate a claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  In addition, the Court found in Hupp that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  While VA is not required to assess the weight, sufficiency, credibility, or probative value of any assertion made in the claimant's application for benefits, the Court held in Hupp that the section 5103(a) notice letter should be "tailored" and must respond to the particulars of the application submitted.  In this case, the Board finds that the Appellant has had the opportunity to meaningfully participate in the adjudication of her claim fully and the duty to assist letter was sufficiently tailored to respond the Appellant's specific claim.  

Concerning the duty to assist, the RO has obtained the service treatment records and VA outpatient treatment records.  The Appellant submitted lay statements in support of her claim.  There is no indication that there are additional records that have yet to be requested.  The Board considered whether a medical opinion was necessary, however in this case there is no indication that a further VA opinion would aid in substantiating the claim. DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  As such, the duty to assist has been fulfilled.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


